United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SHIRLEY POLK DAVIS
v. CIVIL ACTION NO. 3:19-CV-2899-S

TCDFW ACQUISITIONS LLC and
BLUE DEVIL ACQUISITIONS LLC

6G? 4On UGA On 6 ooo

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions, and recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED January? 2) 2020.

 

 

UNITED STATES DISTRICT JUDGE

 

 
